Or DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5, and thus their dependent claims 2-4, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, claim 1 states the limitation “wherein the engagement seal is solid and sufficiently rigid that operatively, when a suitable retention force is applied to the mask, an effective seal is produced at the interface of the engagement seal and the without substantial deformation of the cross sectional shape of the of the engagement seal.” However, paragraphs 0043 and 0045 of the specification discloses the engagement seal is made from a silicone rubber material with a Shore A hardness of 5-25. In fact, claim 5 calls for a Shore A Hardness of less than 25, which would read on a Shore A hardness as low as 1. As evident from the Table provided below, a material with a Shore A hardness value of 5 or less would be taken as an extra soft material. Additionally, claim 2 further states “wherein the mask and engagement seal operatively flexibly adapt to the general shape of the user’s face”. Therefore, due to the engagement seal having a Shore A hardness value as low as 5 or even less (see claim 5) , there would be some degree of flexing/deformation of the seal as it is pressed against the patient’s face.            
    PNG
    media_image1.png
    1037
    1321
    media_image1.png
    Greyscale


Regarding claim 5, claim 5 states the limitation that the “engagement seal is formed from a material with a Shore A hardness of less than 25”, however the original disclosure only discloses the engagement seal having a Shore A hardness of 5-25 (see Paragraphs 0043 and 0045). Therefore, the engagement seal having a Shore A hardness with a value less than 5 is considered new matter, and therefore fails to comply with the written description requirement. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 and thus their dependent claims 3-5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “substantial deformation” used in claim 1 is a relative term which renders the claim indefinite. The term “substantial” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, the specification discloses the engagement seal having a Shore A hardness value as low as 5, which would yield an extra soft material, according to the Table provided above. By the material being classified as an extra soft material, this would suggest a significant degree of deformation as force is applied to the mask. Additionally, claim 2 states “the mask and engagement seal operatively flexibly adapt to the general shape of the user’s face”, therefore also suggesting a certain degree of deformation. Therefore, the amount of deformation the engagement seal experiences is indefinite. 
Additionally, a limitation pertaining to: ““wherein the engagement seal is solid and sufficiently rigid” is also indefinite. As noted on a table above, a shore A hardness of 20 or less has been disclosed to be an “extra soft” type of material, and claim 5 calls for a shore A hardness of less than 25. For this reason, it is unclear what is intended by the limitation:“sufficiently rigid”.  
Regarding claim 2, on one hand states the limitation “wherein the mask and engagement seal operatively flexibly adapt to the general shape of the user’s face”, and on the other hand requires the limitation of “but the cross-sectional shape of the seal does not deform substantially”. It is unclear how the engagement seal can both flexibly adapt to the user’s facial geometry, while also not substantially deforming. Therefore, the claim is indefinite. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan et al. (US 2017/0087321 A1) in view of Ellis (US 2017/0049983 A1). 
Regarding claim 1, Jordan discloses a mask (mask 100, Figure 1) for the delivery of a medical gas under positive pressure to a user (Paragraph 0007), the mask including a body having an interior space (see interior space of mask provided in cross-section view of Figure 3A), an engagement seal (sealing surface 104, Figure 1) for surrounding the airway of a user and engaging surrounding tissue (sealing surface 104 seals with a patient's face, Paragraph 0068), the interior space being adapted in use to communicate with a source of medical gas and deliver the medical gas to the interior space (connection port 110 for attaching to a conduit, which is in turn attached to a ventilator device, Figure 1 and Paragraph 0068), wherein the surface of the engagement seal is generally circular in shape (see circular shape of sealing surface 104, Figure 1 and Paragraph 0068) and has a consistent cross-sectional shape (cross sectional shape of sealing surface 104 does not vary along perimeter of seal, Figure 1), and wherein the engagement seal is solid (sealing surface made from a silicone rubber gel, Paragraph 0069, therefore is not hollow) and sufficiently rigid (sealing surface has a Shore hardness value ranging from OO-5 to OO-50 which would overlap with the range of Shore A 5-25 as presented in applicant’s disclosure)  that operatively, when a suitable retention force is applied to the mask, an effective seal is produced at the interface of the engagement seal and the tissue surrounding the airway of the user primarily by deformation of the tissue surrounding the airway (sealing surface conforms readily to the facial geometry of the patient under low application forces, Paragraph 0071), and without substantial deformation of the cross sectional shape of the of the engagement seal (deformation of sealing surface 104 is dependent on the degree of force applied to the mask while it is worn by the patient, therefore sealing surface 104 is capable of not having substantial deformation).
Jones is silent wherein the cross-sectional shape of the engagement seal is substantially part circular so that the surface of the engagement seal is substantially part toroidal.
However, Ellis teaches an analogous respiratory mask that comprises a cushion (cushion 10, Figure 2) with a partly circular cross-sectional shape (see partly circular cross section of cushion 10 in Figure 2), resulting in a part toroidal surface of the sealing region. 
Therefore, it would have been obvious at the time of invention to modify the sealing surface of Jordan to have a circular cross-sectional shape, resulting in a toroidal shaped surface, as taught by Ellis, as this shape may provide additional comfort to the patient due to its curved nature, as opposed to a blunt, flat surface.  
Regarding claim 2, Jordan in view of Ellis teach a mask according to claim 1, with Jordan further disclosing wherein the mask and engagement seal operatively flexibly adapt to the general shape of the user's face (cushion can conform to the facial geometry of the patient, Paragraph 0071), but the cross sectional shape of the seal does not deform substantially (deformation of sealing surface 104 is dependent on the degree of force applied to the mask while it is worn by the patient, therefore sealing surface 104 is capable of not having substantial deformation).
Regarding claim 4, Jordan in view of Ellis teach a mask according to claim 1, with Jordan further disclosing wherein the body is generally part conical, extending from the engagement surface to an attachment for the supply of the medical gas (see partly conical region of the interior mask body as indicated in annotated Figure 3 provided below).  

    PNG
    media_image2.png
    380
    360
    media_image2.png
    Greyscale

Regarding claim 5, Jordan in view of Ellis teach a mask according to claim 1, with Jordan further disclosing wherein the engagement surface (sealing surface 104, Figure 1) is formed from a material with a Shore A hardness of less than 25 (sealing surface can have a Shore Hardness of about OO-5 to about OO-50, Paragraph 0071 – this range would significantly overlap with the applicant’s claimed range of Shore A hardness of less than 25, specifically overlapping from about Shore A 7.5 and below  (see Table provided above for reference to Shore A/OO hardness ranges). Additionally, the applicant places no criticality on the claimed range of less than 25 Shore A hardness, as the original disclosure merely states it is “preferred that the material have a Shore A hardness of about 5-25 (Paragraph 0056)).
	Regarding claim 6, Jordan in view of Ellis teach a mask according to claim 5, with Jordan further disclosing wherein the material is silicone rubber  (sealing surface can be made from a silicone rubber gel, Paragraph 0069). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jordan et al. (US 2017/0087321 A1) in view of Ellis (US 2017/0049983 A1) and in further view of  Mccracken et al. (US 2016/0279370 A1). 
	Regarding claim 3, Jordan in view of Ellis teach mask according to claim 1, but neither specifically state the body of the mask being formed from a single material. 
	However, Mccracken teaches an analogous nasal mask comprising a mask body (mask body 100, Figure 1) being made from a single material such as silicone (Paragraph 0043). 
	Therefore, it would have been obvious at the time of invention to have the mask body of Jordan’s device to be made from a single material, such as silicone, as taught by Mccracken, as this would provide the mask body with uniform material characteristics, and also simplify the manufacturing process.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan et al. (US 2017/0087321 A1) in view of Ellis (US 2017/0049983 A1) and in further view of Tse et al. (US 2015/0119742 A1).
Regarding claim 7, Jordan in view of Ellis teach mask according to claim 1, but both are silent wherein the mask further includes a removable collar, the collar being disposed around the mask, and including a circular flange extending around the mask, so that operatively when a downward force is applied to the collar during use, the force is distributed evenly around the engagement surface.  
However, Tse teaches an analogous nasal mask (Abstract) that comprises a removeable collar (connection ring 30, Figure 6; and see Figure 4 where connection ring can also be removed from mask), the collar being disposed around the mask (connection ring 30 is secured to nasal mask 14, Paragraph 0019), and includes a circular flange extending around the mask (annular body 32 of connection ring 30, Figure 6), so that when a force is applied to the collar while the mask is being worn, the force is even distributed around the engagement surface (during use, straps are connected to connection ring to maintain the mask against a patients face about the patient's nose, Paragraph 0005 and Figure 6).
	Therefore, it would have been obvious at the time of invention to modify the device of Jordan to include a collar disposed around the mask, as taught by Tse, in order to better secure and maintain the mask on the patient’s face while in use.
	Regarding claim 8, Jordan in view of Ellis and Tse teach the mask according to claim 7, with Tse further disclosing wherein the collar (connection ring 30, Figure 3) further includes connections for attaching one or more straps (connection ring contains connection pegs 34 to attach to strap assembly 40, Paragraph 0019), so that the mask may be held in place and a suitable retention pressure applied by said straps, so as to maintain an effective seal (straps connected to connection ring maintain the mask against a patients face about the patient's nose, Paragraph 0005).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jordan et al. (US 2017/0087321 A1) in view of Ellis (US 2017/0049983 A1), Tse et al. (US 2015/0119742 A1), Mccracken (US 2016/0279370 A1), and in further view of Cullen et al. (US 2015/0352308 A1).
Regarding claim 9, Jordan in view of Ellis and Tse teach a mask according to claim 7, but neither specifically state the body of the mask is formed from a silicone rubber material, and the collar is formed from a more rigid polymer material. It should be noted that Jordon does teach the sealing region to be made from silicone rubber (Paragraph 0069), but it is unclear whether the remaining mask body is also made from silicone rubber. 
	However, Mccracken teaches an analogous nasal mask comprising a mask body (mask body 100, Figure 1) being made from a silicone rubber material (Paragraph 0043), as described previously. Therefore, it would have been obvious at the time of invention to have the body of the mask made from a silicone rubber material, as using silicone rubber as the material of the mask body is well-known in the art.
	Cullen teaches an analogous nasal mask assembly (abstract) comprising a collar (connection region 3240, Figure 69) disposed around the mask (Figure 69) that is formed from a more rigid polymer material (connection region may comprise a thermoplastic polymer with a high durometer value, Paragraph 0043). Therefore, it would have been obvious at the time of invention to have the collar disposed around the mask being made from a more rigid, polymer material, in order to provide adequate reinforcement of the attachment straps when the mask is being worn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is (571)- 272-7427.  The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH B LEDERER/Examiner, Art Unit 3785         

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785